DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
Claim(s) 1 and 4-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi et al. (JP 2011-016962) in view of Iwami et al. (US 2013/0096233) or Matsuda et al. (US 2014/0087614).
Note: citations refer to the machine translation of JP ‘962 filed by Applicant on 10/26/2020.
Regarding claims 1 and 14:
Higuchi discloses a thermally conductive resin composition comprising resin, anhydrous magnesium carbonate, and at least one filler selected from a group including alumina [abstract; 0001; 0008]. The overall inorganic filler content is 10-70 vol% to provide the desired level of thermal conductivity [0008; 0046]. The anhydrous magnesium carbonate is 30-95 vol% of the inorganic filler to provide desirable anti-wear properties while maintaining thermal conductivity [0041].
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to select alumina as the additional filler and further vary the relative ratio of the alumina and magnesium carbonate as well as the overall inorganic filler content over values within the presently claimed ranges to provide a composition resulting in the desired wear and thermal conductivity properties for a given end use.
Higuchi is silent with regard to an inorganic substrate on which a molybdenum compound is supported.
Such compounds were known in the art. For example, Iwami discloses epoxy resin compositions for a prepreg and printed circuit boards [0001]. In addition to the epoxy resin, the composition contains inorganic filler [0072] and a molybdenum compound [0081]. The molybdenum compound can be coated onto an inorganic filler, such as talc, aluminum hydroxide, magnesium hydroxide, silica, etc. [0083-0084]. The amount of molybdenum compound is 0.05-5 parts by mass relative to 100 parts of the resin solid content to provide improved flame retardancy and good hole position accuracy [0082].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use an inorganic filler comprising a molybdenum compound thereon as taught by Iwami, and further vary the relative amount thereof including amounts within the claimed range, in Higuchi’s composition to provide improved flame retardancy and good hole position accuracy.
Alternatively, Matsuda discloses a thermosetting composition for the production of prepregs and circuit boards [0001]. The composition comprises 40-80 volume parts of an inorganic filler, including a molybdenum compound (C) in an amount of 1-10% by volume of the inorganic filler [0015]. The molybdenum compound improves the mechanical workability of the composition [0041]. The compound preferably is supported on a filler, such as zinc oxide, aluminum oxide, or barium sulfate, for improved dispersibility and economy [0045]. If the blending ratio of compound (C) is smaller than the disclosed range, the workability is not improved, and if the ratio is higher than the disclosed range, the peel strength decreases and the thermal decomposition temperature drops [0050].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use an inorganic filler comprising a molybdenum compound thereon as taught by Matsuda, and further vary the relative amount thereof including amounts within the claimed range, in Higuchi’s composition to provide improved workability while maintaining peel strength and the thermal decomposition temperature.
Regarding claim 4:
Higuchi teaches the alumina has a smaller average particle size than the anhydrous magnesium carbonate [0044].
Regarding claim 5:
Higuchi teaches the average diameter of the magnesium carbonate is 0.1-100 μm [0030]. An example magnesium carbonate (magnesite) has a diameter of 21 μm [0063].
Regarding claim 6:
Higuchi teaches the average diameter of the alumina is 0.1-50 μm to provide the desired dispersibility and wear properties [0043]. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the diameter of the alumina, including over values within the presently claimed range, to provide the properties desired for a given end use.
Regarding claim 7:
Higuchi teaches the alumina can have a spherical shape [0045]. The examiner notes the machine translation provided by Applicant does not disclose the spherical shape feature; however, an additional machine translation of the document from Espacenet provides the following translation of the paragraph: 
“The shape of alumina, magnesium oxide and aluminum nitride is not particularly limited, but the aspect ratio is 1 to 2 because the obtained heat conductive resin composition is filled with high density and the heat conductivity of the molded product can be increased. A spherical shape, a polyhedral shape, a substantially polyhedral shape or a cubic shape in the range is preferable. Further, in the heat conductive resin composition of the present invention, two or more kinds of the aluminas having different shapes and / or average particle diameters are filled to form a close-packed structure and increase the heat conductivity of the molded product. Magnesium oxide and aluminum nitride may be used.”
Regarding claims 8-9 and 11-12:
Higuchi teaches a sheet (film) of the composition and a laminate comprising the sheet and a copper foil, which can be used as an electronic circuit substrate (printed wiring board) [0055-0059]. 
Regarding claim 10:
Higuchi discloses a composition and sheet as previously explained. The resin comprises a liquid crystalline polyester resin and the sheet is suitable for electronic circuit substrates [0011; 0055].
Higuchi is silent with regard to a prepreg.
Iwami discloses the formation of a prepreg by impregnating the composition into a base [0091-0092]. The prepreg then can be used to form a printed circuit board [0093].
Alternatively, Matsuda discloses the formation of a prepreg by impregnating the composition into a nonwoven fibrous base material [0077-0078]. The prepreg then can be used to form a printed circuit board [0084; 0085].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to impregnate a base material with Higuchi’s composition to provide a prepreg suitable for use as printed wiring board substrate as known in the art.
Regarding claim 13:
Higuchi teaches a dispersant can be used in the composition [0047]. Suitable dispersants include polyacrylic acid, which is intrinsically “photocurable” (i.e., able to be cured via light) as presently claimed.


Response to Arguments
Applicant's arguments filed 3/1/2022 have been fully considered but they are not persuasive.

Applicant argues the entirety of the claimed invention is not disclosed by Higuchi, Iwami, or Matsuda (p6).
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the present instance, the examiner submits Higuchi in view of Iwami or Matsuda renders the claimed invention obvious. While Iwami and Matsuda do not disclose all the features of the present claimed invention, they are used as teaching references, and therefore, it is not necessary for these secondary references to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981).

Applicant argues Matsuda’s teaching regarding the content of its component (C) cannot be simply compared because they use different bases (p6). Applicant notes that while Matsuda teaches the use of 1-10% by volume of its component (C) relative to the total amount of its inorganic filler, the reference does not disclose the use of an anhydrous magnesium carbonate as presently claimed (p7).
In response, the examiner first notes that Iwami and Matsuda are used alternatively in the rejections. In other words, the rejection based on Higuchi in view of Iwami does not rely on Matsuda’s teachings. Therefore, Applicant’s arguments regarding Matsuda do not traverse the rejections based on the combination of Higuchi and Iwami, which are maintained.
Additionally, as noted above, while Matsuda does not disclose all the features of the present claimed invention, it is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely the use of a molybdenum compound supported on an inorganic filler to provide improved mechanical workability of a resin composition, and in combination with the primary reference, discloses the presently claimed invention.
Additionally, although Matsuda does not disclose an anhydrous magnesium carbonate component, and therefore does not disclose specifically an amount of the molybdenum-containing component relative to a sum of inorganic filler that includes an anhydrous magnesium carbonate component, the reference nevertheless suggests to one of ordinary skill in the art to vary the relative concentration of the molybdenum-containing component across the range of 1-10% by volume of any inorganic filler. 
The examiner notes Matsuda discloses its resin compositions contain inorganic filler in amounts of 40-80 parts by volume relative to 100 parts of total resin solids and inorganic filler which overlaps with the range taught by Higuchi (10-70 vol%) and the presently claimed range (60-75 vol%). Furthermore, there is no description that the molybdenum-containing component provides its improvements based on its particular combination with Matsuda’s other disclosed inorganic fillers (i.e., aluminum hydroxide and magnesium hydroxide).
Therefore, while there is not a one-to-one correspondence between the fillers in Matsuda and Higuchi, upon combining the teaching of the former with the latter, one of ordinary skill in the art would have been motivated to use an amount of the molybdenum-containing component of 1-10% by volume relative to the total inorganic filler of Higuchi, including the anhydrous magnesium carbonate. For these reasons, the examiner maintains the rejections of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787